Citation Nr: 0929774	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for aneurysm and residuals of stroke.

2.  Entitlement to an increased evaluation for service-
connected degenerative arthritis of the lumbosacral spine, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A. § 5103A.  This assistance specifically includes 
the right to present evidence at a hearing.

The claimant indicated on his January 2007 VA Form 9 that he 
wished to testify at a Board hearing.  A hearing was 
scheduled for June 2009 before the undersigned Acting 
Veterans Law Judge and for which the Veteran failed to 
report.  However, in a subsequent memorandum of record, it 
was noted that the Veteran had not received timely 
notification of the scheduled hearing.  Accordingly, the 
Veteran's motion to reschedule the hearing was granted on 
July 30, 2009.  



Accordingly, the case is REMANDED for the following action:

The RO should schedule the claimant 
for a Travel Board hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

